           Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MATTHEW L. MERCADO,

                                 Plaintiff,
                                                                  20-CV-5389 (LLS)
                     -against-
                                                                 ORDER TO AMEND
 TOWN OF GOSHEN, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at the Orange County Jail, brings this pro se action under

42 U.S.C. § 1983, alleging that Defendants interfered with his legal mail. By order dated August

5, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. 1 For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 2 of 15




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Named as Defendants in this complaint are the Town of Goshen, the Orange County

Correctional Facility (OCCF), the Orange County Jail “Administration/Mail,” and the OCCF

Chief Administrative Officer. Plaintiff alleges that on June 30, 2020, an unknown facility

employee opened a confidential piece of legal mail when Plaintiff was not present. An

attachment to the complaint shows that the envelope was sent from the Ninth Judicial District


                                                   2
          Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 3 of 15




Court in White Plains, New York to Plaintiff. (ECF 1 at 10.) Plaintiff filed a grievance about the

incident, which was denied. According to the grievance response, no one on staff acknowledged

opening the envelope, and that while the envelope should not have been opened, there was no

indication that its contents had been read. (ECF at 8.) Plaintiff alleges that “now” his mail “has

been delayed and sent late from here numerous times,” causing him “mental anxiety.” Plaintiff

seeks money damages and his “freedom back.” (Id. at 6).

                                          DISCUSSION

A.     Section 1983

       Plaintiff filed this complaint under 42 U.S.C. § 1983. To state a § 1983 claim, a plaintiff

must allege both that: (1) a right secured by the Constitution or laws of the United States was

violated, and (2) the right was violated by a person acting under the color of state law, or a “state

actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

B.     Mail Interference Claim

       Plaintiff’s claim regarding his mail arise under the First Amendment. A prisoner’s First

Amendment rights encompass the right to “adequate, effective and meaningful” access to the

courts and to the free flow of incoming and outgoing mail. Bounds v. Smith, 430 U.S. 817, 822

(1977); Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003). “[C]ourts have consistently afforded

greater protection to legal mail than to non-legal mail, as well as greater protection to outgoing

mail than to incoming mail.” Davis, 320 F.3d at 351 (citing Thornburgh v. Abbott, 490 U.S. 401,

413 (1989)).

       Plaintiff’s assertion concerning his mail implicates both an access-to-courts claim and a

general mail tampering claim.




                                                  3
          Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 4 of 15




               Access-to-Courts Claim

        A claim that a prisoner’s right of access to the courts has been denied may arise from the

frustration or hindrance of a litigating opportunity yet to be gained.” Christopher v. Harbury, 536

U.S. 403, 412-15 (2002). To state a claim for denial of access to the courts, a plaintiff must allege

facts showing that the defendant’s conduct (1) “was deliberate and malicious,” and (2) “resulted

in actual injury to the plaintiff such as the dismissal of an otherwise meritorious legal claim.”

Davis, 320 F.3d at 351 (internal quotation marks omitted); see also Harbury, 536 U.S. at 415;

Lewis v. Casey, 518 U.S. 343, 350 53 (1996). To demonstrate actual injury, a plaintiff must

allege: (1) a valid underlying cause of action separate from the right-of-access claim; and

(2) frustration or hindrance of the litigation caused by the defendant’s actions. See Harbury, 546

U.S. at 415. A mere “delay in being able to work on one’s legal action or communicate with the

courts does not rise to the level of a constitutional violation.” Jermosen v. Coughlin, 877 F. Supp.

864, 871 (S.D.N.Y. 1995) (citing Jones v. Smith, 784 F.2d 149, 151- 52 (2d Cir. 1986)).

        Plaintiff asserts that on one occasion, a piece of legal mail was opened when he was not

present. He later states that his mail has been “delayed” and “sent late” on a number of

occasions. Even if the Court assumes these actions were deliberate or malicious, Plaintiff has

failed to allege that they resulted in actual injury to Plaintiff in the course of litigating an

otherwise meritorious legal claim. The Court grants Plaintiff leave to file an amended complaint

to provide any additional facts to support this claim.

               Mail Tampering

        Plaintiff asserts that there have been ongoing delays with handling of his incoming and

outgoing mail. To state a claim based on mail tampering, a plaintiff must allege that the

incidents: (1) suggest an ongoing practice of censorship unjustified by a substantial government

interest, or (2) have unjustifiably chilled the prisoner’s right of access to the court or impaired his


                                                    4
           Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 5 of 15




legal representation. Davis, 320 F.3d at 351. “[A]n isolated incident of mail tampering is usually

insufficient to establish a constitutional violation.” Id. at 351-52. But as few as two incidents of

mail tampering may constitute a First Amendment violation if indicative of “regular” and

“unjustifiable” interference with a prisoner’s mail. Id. at 351; see Washington v. James, 782 F.2d

1134, 1139 (2d Cir. 1986).

       Plaintiff does not allege facts suggesting that jail officials or employees interfered with

his mail in a manner that rises to the level of a constitutional violation. He describes general

delays, but fails to provide facts suggesting that defendants have subjected him to regular and

unjustifiable interference with his mail that affected his ability to correspond with those on the

outside.

C.     Personal Involvement and Municipal Liability

       A plaintiff proceeding under § 1983 plaintiff must allege facts showing the defendants’

direct and personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y.

State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d

865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983 solely because that

defendant employs or supervises a person who violated the plaintiff’s rights. See Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited




                                                  5
           Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 6 of 15




       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 2

       Moreover, when a plaintiff sues a municipality under § 1983, it is not enough for the

plaintiff to allege that one of the municipality’s employees or agents engaged in some

wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or

other local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.”) (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983

claim against a municipality, the plaintiff must allege facts showing (1) the existence of a

municipal policy, custom, or practice, and (2) that the policy, custom, or practice caused the

violation of the plaintiff’s constitutional rights. See Jones v. Town of East Haven, 691 F.3d 72, 80

(2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal

citations omitted).

       Plaintiff names as Defendants the Town of Goshen, the Orange County Correctional

Facility, the Orange County Jail “Administration/Mail,” and the OCCF Chief Administrative

Officer. Plaintiff may not know exactly who opened his legal mail or is causing delays, but there

are no facts in the complaint showing how the named individual defendants were personally

involved in the events giving rise to this complaint.


       2
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                  6
            Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 7 of 15




        Moreover, Plaintiff’s claims against the Orange County Correctional Facility must

dismissed because city agencies or departments do not have the capacity to be sued under New

York law. See Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552

(S.D.N.Y. 2009) (“In New York, agencies of a municipality are not suable entities.”); Hall v. City

of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New York law, departments

which are merely administrative arms of a municipality do not have a legal identity separate and

apart from the municipality and cannot sue or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The

term ‘municipal corporation,’ as used in this chapter, includes only a county, town, city and

village.”).

        The complaint does not contain facts showing that Plaintiff’s injury can be attributed to a

county custom, policy, or practice. Therefore, he fails to state a municipal liability claim against

either the Town of Goshen or Orange County.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims. First, Plaintiff must

name as the defendants in the caption 3 and in the statement of claim those individuals who were

allegedly involved in the deprivation of his federal rights. If Plaintiff does not know the name of

a defendant, he may refer to that individual as “John Doe” or “Jane Doe” in both the caption and

the body of the amended complaint. 4 The naming of John Doe defendants, however, does not toll

the three-year statute of limitations period governing this action and Plaintiff shall be responsible


        3
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        4
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                    7
          Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 8 of 15




for ascertaining the true identity of any “John Doe” defendants and amending his complaint to

include the identity of any “John Doe” defendants before the statute of limitations period expires.

Should Plaintiff seek to add a new claim or party after the statute of limitations period has

expired, he must meet the requirements of Rule 15(c) of the Federal Rules of Civil Procedure. In

the statement of claim, Plaintiff must provide a short and plain statement of the relevant facts

supporting each claim against each defendant named in the amended complaint. Plaintiff is also

directed to provide the addresses for any named defendants. To the greatest extent possible,

Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.




                                                 8
           Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 9 of 15




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket.

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

And label the document with docket number 20-CV-5389 (LLS). An Amended Complaint is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and he cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:     August 11, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   9
           Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 11 of 15




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-05389-LLS Document 7 Filed 08/19/20 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
